Title: To James Madison from Jesse Cross, [ca. 14 November 1815]
From: Cross, Jesse
To: Madison, James


                    
                        
                            [ca. 14 November 1815]
                        
                        The Petition of Jesse Cross humbly sheweth, That your Petitioner has been convicted, at the present term of the Circuit Court of the District of Columbia for the County of Washington, of having stolen a horse, the property of one Henry Clarke, in October last: Your Petitioner acknowledges that the horse was taken by him, but denies the intention of stealing, having taken him while in a state of intoxication, in open day-light, on the race course, only with the view of using him for the time: He admits however that the evidence adduced against him was such as proved the charge of theft, he having it in his power to produce no other testimony than that of his having always maintained a good character for honesty & integrity; He begs further to state that he is a soldier in the corps of Artillery enlisted for five years, that he is not yet 21 years of age, that he is of reputable parentage, and hopes that the circumstances will induce The President, to extend to him the benefit of that power of pardon which the law has given, especially as the Jury, by whom he was found guilty, have recommended him to the mercy of the Court, as the Court have also been favourably & mercifully disposed towards him, and as both have joined in a recommendation of his case to the goodness of the President. He therefore prays that the sentence of the Court which was “that he be publickly whipped with five stripes & pay a fine of one Dollar,” may be remitted and that he may be allowed to rejoin his company in the United States Service, where he trusts that his future good conduct will strengthen the presumption, arising from

his former correct character & deportment, that although the evidence has been against him, he was nevertheless guilty of no theft; but only of an improper & unjustifiable invasion of private right, without any felonious intention. And your Petitioner as in duty bound will &c.
                        
                            Jesse X Crosshis mark
                            
                        
                        Witness E. McDonald
                    
                    
                        In consequence of the youth of the Prisoner, of his general good character provd at the trial of the case, and of the recommendation of Lenity by the Jury to the Court, he is respectfully recommended to the President for a pardon, by the Court
                        
                            W. CranchJames S MorsellDecember 5th: 1815.
                            
                                
                            
                        
                    
                